Exhibit 10.2

VOTING AGREEMENT AND WAIVER

 

THIS VOTING AGREEMENT AND WAIVER (this “Agreement”), dated as of August 31,
2006, is made by and among Pharmos Corporation, a Nevada corporation (the
“Company”) and the holders (the “Stockholders”) of certain shares of common
stock, $0.03 par value per share (“Common Stock”), of the Company listed on
Schedule A hereto.

 

WHEREAS, concurrently herewith, the Company and Lloyd I. Miller, III have
entered into a letter agreement settling a proxy dispute (the “Letter
Agreement”), pursuant to which, among other things, Mr. Miller has agreed to
vote or cause to be voted all shares of Common Stock owned of record and/or
beneficially by him and the Related Parties (as defined in the Letter Agreement)
in favor of certain matters identified in the Letter Agreement; and

 

WHEREAS, each of the Stockholders owns of record and/or beneficially the number
of outstanding shares of Common Stock of the Company set forth opposite her, his
or its name as “Owned Shares” on Schedule A attached hereto, and has voting
power over such additional number of outstanding shares of Common Stock of the
Company set forth opposite her, his or its name as “Controlled Shares” on
Schedule A hereto (collectively, the Owned Shares and Controlled Shares are
referred to as “Shares”), and each Stockholder wishes to enter into this
Agreement with respect to all of such Shares and any additional shares of Common
Stock of the Company hereafter acquired; and

 

WHEREAS, in order to induce the Company to enter into the Letter Agreement, the
Company has requested that the Stockholders, and the Stockholders have agreed
to, enter into this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Voting Agreement; Irrevocable Grant of Proxy; Waiver.

 

Section 1.1.       Voting Agreement. During the term of this Agreement, each
Stockholder hereby agrees to vote all the Shares and any other capital stock
that such Stockholder becomes entitled to vote (“Additional Shares”) in favor of
(i) the approval of the issuance of shares of the Company’s Common Stock in
connection with the Company’s proposed acquisition of Vela Pharmaceuticals Inc.
(the “Acquisition Proposal”); (ii) the election of the Company’s three nominees
for Class III directors to serve for a three-year term until the 2009 annual
meeting of shareholders (the “Election”); and (iii) the ratification of the
appointment of PriceWaterhouseCoopers LLP as the Company’s independent
registered public accounting firm for the fiscal year ending December 31, 2006
(the “Ratification”; together with the Acquisition Proposal and the Election,
the “Proposals”), at every meeting of shareholders of the Company, and at every
adjournment thereof (or by written consent in lieu of a meeting), at which such
matters are submitted for the consideration and vote of the shareholders of the
Company.

Section 1.2.        Irrevocable Proxy. Simultaneously with the execution and
delivery of this Agreement, each Stockholder is delivering to the Company a
proxy, coupled with an interest, in the form of Annex A hereto.

 

2.

Representations and Warranties of Stockholders.

 

Each Stockholder severally represents and warrants to the Company that (i) such
Stockholder is the sole, true and lawful record and/or beneficial owner of such
Stockholder’s Owned

 

--------------------------------------------------------------------------------

 

 

Shares listed on Schedule A hereto, such Owned Shares constitute all of the
securities of the Company owned by such Stockholder, including options or other
rights to acquire securities of the Company, there are no restrictions on such
Stockholder’s voting rights with respect to such Shares and such Stockholder has
the sole right to vote the shares, if any, listed as Controlled Shares on
Schedule A hereto; (ii) the execution, delivery and performance by such
Stockholder of this Agreement do not and will not violate any statute, rule or
regulation applicable to such Stockholder or injunction, order, decree, or other
instrument binding on such Stockholder; and (iii) this Agreement has been duly
executed and delivered by such Stockholder and is the valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms, and if this Agreement is being executed in a
representative or fiduciary capacity, the person signing this Agreement has full
power and authority to enter into and perform this Agreement.

 

3.

Covenants of Stockholders.

 

Each Stockholder, in its capacity as a shareholder of the Company, hereby
covenants and agrees that until the Proposals are submitted for the
consideration and vote of the shareholders of the Company, such Stockholder
shall not, without the prior written consent of the Company, directly or
indirectly (i) sell, assign, transfer, encumber or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect sale, assignment, transfer, encumbrance or
other disposition of, any Shares or Additional Shares, or (ii) solicit any
proxies from any other shareholder of the Company to vote in opposition to any
of the Proposals.

 

4.

Miscellaneous.

 

Section 4.1          Further Assurances. The Stockholders will each execute and
deliver or cause to be executed and delivered all further documents and
instruments and take all such further action as may be reasonably necessary in
order to consummate the transactions contemplated hereby.

Section 4.2         Specific Performance. The parties hereto agree and each
Stockholder expressly acknowledges that the Company may be irreparably damaged
if any Stockholder fails to perform any of its obligations under this Agreement,
and that the Company would not have any adequate remedy at law for money damages
in such event. Accordingly, each Stockholder agrees that in the case of the
failure of any Stockholder to perform, the Company shall be entitled to specific
performance and injunctive and other equitable relief to enforce the performance
of this Agreement by each Stockholder, and further agrees that any such specific
performance and injunctive and/or other equitable relief, in addition to
remedies at law or damages, is the appropriate remedy for any such failure to
perform, and further agrees that such Stockholder will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
the Company’s seeking or obtaining such equitable relief. This provision is
without prejudice to any other rights that the Company may have against any
Stockholder for any failure to perform its obligations under this Agreement.

Section 4.3         Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly delivered on the date of receipt,
if delivered by hand, two (2) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent by receipt – confirmed telecopy or via a reputable nationwide
overnight courier service for next business day delivery, if to the Company, at
its address set forth below its signature hereto, together with a copy to
Eilenberg & Krause LLP, 11 East 44th Street, New York, NY 10017 (Attention: Adam
Eilenberg); and if to a Stockholder, to such Stockholder at her, his or its
address set forth on Schedule A hereto, together with a copy to Andrews Kurth
LLP, 600 Travis, Suite 4200, Houston, TX 77002-2910 (Attention: Melinda
Brunger).

 

2

 

--------------------------------------------------------------------------------

 

 

Section 4.4         Termination. This Agreement and the proxy(ies) granted in
hereunder shall terminate upon the earlier to occur of (i) the submission by the
Company to its shareholders for a vote at a shareholders’ meeting of the
Acquisition Proposal and the Election, and the shareholders’ actually voting
thereon, or (ii) the date following the Company’s next annual meeting of
shareholders following the date hereof. Upon such termination, no party shall
have any further obligations or liabilities hereunder, except that such
termination shall not relieve any party from liability for any breach of this
Agreement prior to such termination.

Section 4.5          Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that the Company may assign its
rights and obligations to any affiliate of the Company and provided, further,
that no Stockholder may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the consent of the Company.

Section 4.6           Governing Law and Venue. THIS AGREEMENT SHALL BE DEEMED TO
BE MADE IN, AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY
AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO CONTRACTS
TO BE PERFORMED WHOLLY IN SUCH STATE. The parties hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of Nevada and the federal
courts of the United States of America located in the State of Nevada solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and agree that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 4.3 or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.

Section 4.7           Entire Agreement; Amendment, Waiver. This Agreement
supersedes all prior agreements, written or oral, between the parties hereto and
contains the entire agreement between the parties with respect to the subject
matter hereof. This Agreement may not be amended, supplemented or modified
except by an instrument in writing signed by the parties hereto. No waiver of
any provision hereof by any party shall be deemed a waiver of any other
provision hereof by such party.

Section 4.8           Severability. If any provision of this Agreement shall be
held invalid or unenforceable by a court of competent jurisdiction, such
provision shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provisions not held invalid or
unenforceable, and the remainder of this Agreement, shall not be affected.

Section 4.9           Third Party Beneficiary. The Stockholders acknowledge and
agree that Vela Pharmaceuticals Inc. shall be a third party beneficiary of this
Agreement to the extent it relates to the Stockholders’ obligations to vote
their Shares and Additional Shares in favor of the Acquisition Proposal. All
other notices and other communications hereunder shall also be delivered to Vela
Pharmaceuticals Inc., 820 Bear Tavern Road, Suite 300, Ewing, New Jersey 08628
(Attention: President), with a copy to Drinker Biddle & Reath LLP, 105 College
Road East, Princeton, New Jersey 08542 (Attention: John E. Stoddard III).

Section 4.10      Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instruments.

[Remainder of page intentionally blank; signature page follows.]

 

3

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

PHARMOS CORPORATION

 

 

 

 

By:     s/ HAIM AVIV                               

Name: Haim Aviv

Title:   Chairman and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT AND WAIVER

 

STOCKHOLDER SIGNATURE PAGE

 

 

 s/ LLOYD I. MILLER, III                  

Lloyd I. Miller, III

 

5

 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT AND WAIVER

 

STOCKHOLDER SIGNATURE PAGE

 

TRUST A-4 – LLOYD I. MILLER

 

By:

PNC Bank, National Association

Its:

Trustee

 

By: _____________________________

 

Name:

 

Title:

 

6

 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT AND WAIVER

 

STOCKHOLDER SIGNATURE PAGE

 

MILFAM II L.P.

 

By:

Milfam LLC

Its:

General Partner

 

By:   s/ LLOYD I. MILLER, III        

 

Name:

Lloyd I. Miller, III

 

Title:

Manager

 

7

 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT AND WAIVER

 

STOCKHOLDER SIGNATURE PAGE

 

MILFAM LLC

 

By:     s/ LLOYD I. MILLER, III      

 

Name:

Lloyd I. Miller, III

 

Title:

Manager

8

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

Stockholder
Name and Address

 

Owned Shares of
Common Stock

 

 

 

Controlled Shares of
Common Stock

 

Lloyd I. Miller, III

 

10,000

 

 

 

1,802,035

 

4550 Gordon Drive

 

 

 

 

 

 

 

Naples, Florida 34102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trust A-4

 

352,178

 

 

 

—

 

c/o Alan Goldman, VP

 

 

 

 

 

 

 

PNC Bank, N.A.

 

 

 

 

 

 

 

500 PNC Center

 

 

 

 

 

 

 

201 East Fifth Street

 

 

 

 

 

 

 

Cincinnati, OH 45202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Milfam II L.P.

 

1,449,857

 

 

 

—

 

c/o Steve Hendrickson

 

 

 

 

 

 

 

Northern Trust Company

 

 

 

 

 

 

 

50 South Lasalle Street

 

 

 

 

 

 

 

Chicago, IL 60675

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Milfam LLC

 

 

 

 

 

1,449,857

 

 

 

 

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

Annex A

 

PROXY

 

The undersigned, for consideration received, hereby appoints Haim Aviv and Alan
L. Rubino, and each of them, as attorneys and proxies of the undersigned, with
full power of substitution, to vote all shares of capital stock owned or later
acquired by the undersigned, and all shares that the undersigned is or becomes
entitled to vote pursuant to contract, trust, deed or otherwise, at every
meeting of shareholders of Pharmos Corporation, a Nevada corporation
(“Company”), and at every adjournment thereof (and by written consent in lieu of
a meeting if any such matters are submitted for the consideration and vote of
shareholders of the Company thereby), to be held for the purpose of voting upon
(i) a proposal to approve the issuance of shares of Common Stock in connection
with the proposed acquisition of Vela Pharmaceuticals, Inc., (ii) the election
of three Class III directors of the Company such directors to serve for a
three-year term until the 2009 annual meeting of shareholders, and (iii) the
ratification of the appointment of PriceWaterhouseCoopers LLP as the independent
registered public accounting firm of the Company for the fiscal year ending
December 31, 2006.

 

This proxy is coupled with an interest, revokes all prior proxies granted by the
undersigned with respect to such shares, is irrevocable and shall terminate and
be of no further force or effect automatically at such time as the Voting
Agreement and Waiver dated as of August 31, 2006 between the undersigned and the
Company, a copy of which is annexed hereto, terminates in accordance with its
terms.

 

Dated: August 31, 2006

 

 

 

 

[Name of Stockholder]

 

 

 

--------------------------------------------------------------------------------

 

 